Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on 11/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process or article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.
Information Disclosure Statement
Foreign Reference Cite #2 and #3 of the IDS received 1/27/2022 have been lined through and not considered because a concise description of relevance for the non-English documents has not been received. See MPEP 609.04(a)(III).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an oligomeric or polymeric additive formed from two or more of: i) a zwitterionic monomer or a polyalklyene glycol monomer, ii) a silicone or fluorocarbon monomer, or combination thereof, or iii) an alkyl substituted methacrylate, acrylate, acrylamide, or vinyl monomer, or combination there”. It is unclear whether “two or more of” is meant to pertain to genera i), ii), and iii) (i.e. the additive must be formed from i)+ii); i)+iii); ii)+iii); or i)+ii)+iii)) or if it is referring to the various species within the genera (e.g. a combination of “alkyl substituted methacrylate” and “acrylamide”). Accordingly, the scope of the claim is unclear. 
Claim 1 refers to “said deprotonated guanidine compound is covalently bonded into the polymeric backbone of said base polymer by isocyanante linkages”. The plain and ordinary meaning of an isocyanate is –NCO and thus, an isocyanate cannot link two materials since it is a univalent functional group (as opposed to a urethane or urea group that results from chemically reacting an isocyanate group). It is believed Applicant means the covalent bond at issue if formed via reaction of an isocyanate (see ¶ 97). Accordingly, language such as “covalently bonded into the polymeric backbone of said base polymer by linkages formed from an isocyanate” is suggested.  
The scope of claim 1 is confusing as the claim indicates “component (a) and component (c) are incorporated into the base polymer by melt processing”, but (c)(i) indicates component (c) can be a part of base polymer (b) (since it is covalently attached). It is unclear whether Applicant means to indicate that covalent attachment 
As claims 2-4 depend from claim 1, they are rejected for the same issues discussed above.
The scope of claim 2 is indefinite as the terminology “deprotonated guanidine compound” is being used both as a genus and as a species that is encompassed by the genus. It is not readily apparent what difference is intended between the genus “deprotonated guanidine compound” and species “deprotonated guanidine compound”. Arguendo if there is some difference, the scope of the claim would likewise be unclear as it would be uncertain as to whether such recitations are meant to refer to the genus or species. 
The scope of claim 3 is indefinite as the terminology “protonated guanidine compound” is being used both as a genus and as a species that is encompassed by the genus. It is not readily apparent what difference is intended between the genus “protonated guanidine compound” and species “protonated guanidine compound”. Arguendo if there is some difference, the scope of the claim would likewise be unclear as it would be uncertain as to whether such recitations are meant to refer to the genus or species. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires either a deprotonated guanidine compound or protonated guanidine compound. Claims 2 and 3 indicate this “guanidine compound” can potentially be a “biguanidine compound”. Since a biguanidine functional group is different from a guanidine functional group, the scope of claims 2 and 3 is broader with respect to claim 1. Therefore, claims 2 and 3 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luthra (U.S. Pat. No. 7,771,743) as evidenced by Aviant (Silastic Information).
It is noted that claims 1-4 are recited in the product-by-process format by use of the language, “incorporated into the base polymer by melt processing…” Case law holds that:
Regarding Claims 1-3, Luthra teaches surface modifying polymer compositions (Abstract) comprising a polymer (base polymer) bound to bisguanidine functionalities (antimicrobial additive) (Col. 3, Lines 49-62; Examples). Luthra teaches an embodiment in Example 5 where isocyanate terminated polyurea polymer (base polymer) is reacted with partially deprotonated polyhexanide (antimicrobial guanidine compound) to form polymer which is subsequently melt blended with Silastic Q7-4736 (Col. 10, Line 33 to Col. 11, Line 20). The partially deprotonated guanidine compound reacts with the isocyanate moieties and thus, is covalently bonded. Further, Given the base polymer possesses hydrogen bond accepting moieties (e.g. carbonyl and amine lone pairs), the still protonated guanidine moieties are seen to intrinsically be hydrogen bonded to the polymeric backbone of the base polymer in the absence of evidence to the contrary. As evidenced by Aviant, Siliastic Q7 resins are dimethyl and methylvinyl siloxane copolymers (Page 1) which are seen to be oligomeric/polymeric additives derived from silicone and alkyl substituted vinyl monomers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0124772 A1).
It is noted that claims 1-4 are recited in the product-by-process format by use of the language, “incorporated into the base polymer by melt processing…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claims 1 and 3, Wang teaches antimicrobial surface modifying polymer compositions (Abstract) and describes an embodiment where thermoplastic polyurethane is covalently bonded to biguanidine compound to afford the polymer :
    PNG
    media_image1.png
    93
    759
    media_image1.png
    Greyscale
 (¶ 75-78). The above polymer possesses protonated biguanidine moieties and several hydrogen bond accepting moieties (e.g. carbonyl, amine, and urethane lone pairs). Accordingly, the position is taken that some portion of the biguanidine moieties are hydrogen bonded to the polymeric backbone of base polymer (in this case “PCU”) in the absence of evidence to the contrary.  The composition is prepared via melt processing (¶ 78). Alternatively, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims despite being made by alternative means. 
The above composition of Wang differs from the subject claimed with respect to the addition of oligomeric/polymeric additive. In this regard, Wang teaches a wide variety of antimicrobial polymers where the polymeric backbone can be polysiloxanes or polyethers such as polypropylene oxide-polyethylene oxide (¶ 42, 45) and R5 can be alkyl, aliphatic esters, polyethers, fluorinated aliphatic polyethers, silicones, silicone polyethers, and mixtures thereof (¶ 31, 73). Given such, Wang is clearly suggestive of polymers formed from two or more of polyalkylene glycol/silicone/fluorocarbon Wang’s polyurethane polymer, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Wang describes such polymers individually, it would have been obvious to one of ordinary skill in the art to combine the polymers with the expectation that a surface modifying composition with the same antimicrobial characteristics would be achieved. 
Regarding Claim 4, Wang teaches examples where the polyurethane is derived from diphenylmethane diisocyanate, polycarbonate polyol, and butane diol chain extender (¶ 78), which differs from the subject matter claimed only by the substitution of polycarbonate polyol with polyether polyol. However, Wang teaches either polycarbonate polyol or polyalkylene oxide polyol is suitable (¶ 41). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute polycarbonate polyol with polyalkylene oxide polyol, thereby predictably afford workable polymer compositions suitable for the creation of antimicrobial surface coatings in accordance with the teachings of Wang. The polyalkylene oxide polyols of Wang are polyether polyols.
Related Art
The Examiner has reviewed provisional application 62/451,903 (filed 1/30/2017) and finds written support for the subject matter claimed. Day (WO 2016/172460 A1), relied upon within the written opinion of the international phase of the present application, was published 10/27/2016 and has the same inventors as the present application. Since it is readily apparent the 35 USC 102(b)(1)(A) exception applies, Day is not presently seen to be available as prior art. See MPEP 2153.01(a). However, Applicant is advised that should the present claims be amended such that they are unsupported by provisional application 62/451,903, Day would become available as prior art under 35 USC 102(a)(1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764